         Case 2:21-cv-00119-PD Document 63 Filed 07/02/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SENATOR GENE YAW, et al.,                    :
              Plaintiffs,                    :
                                             :
          v.                                 :      Civ. No. 21-119
                                             :
THE DELAWARE RIVER BASIN                     :
COMMISSION, ET AL,                           :
                                             :
                    Defendant.               :

                                        ORDER
      AND NOW, this 2nd day of July, 2021, Plaintiffs Damascus and Dyberry Townships and

Carbon and Wayne Counties having failed to file a Second Amended Complaint in accordance

with my June 11 Order, it is hereby ORDERED that:

   1. The claims of Plaintiffs Damascus and Dyberry Townships and Carbon and Wayne

      Counties are DISMISSED with prejudice;

   2. The Amended Complaint (Doc. No. 29) is DISMISSED with prejudice;

   3. The Clerk of Court shall CLOSE this case.




                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                       Paul S. Diamond, J.
